Citation Nr: 1740347	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-32 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION


The Veteran served on active duty from June 1957 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In February 2017 the Board remanded this matter to the RO for additional development.  Such has been completed and this matter is returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to again remand this matter.  Pursuant to the February 2017 Board remand, a VA examination was obtained in April 2017.  This examination provided an unfavorable opinion as to the etiology of the Veteran's hearing loss and tinnitus.  However the examiner's rationale for such opinion is inadequate.  Specifically the examiner provided a rationale for the unfavorable opinions for hearing loss and tinnitus by stating that the Veteran's military occupational specialty (MOS) as personnel specialist had low probability of hazardous noise exposure and that military records were silent for hearing loss.  The Board acknowledges that this MOS is one of low probability for noise exposure.  However as pointed out be the prior remand the Veteran contends that he experienced in-service noise exposure while assigned to ammunition duty at Aberdeen Proving Ground and at the Air Defense Artillery unit at Fort Bliss.  
See May 2015 Statement of Accredited Representative and September 2014 VA Form 9.  

Additional development obtained following the February 2017 remand includes a second Veteran's DD-214 obtained later the same month, which covers a period of service from June 1957 to May 1960 with an MOS of a cook and additionally in 1957 he received 8 weeks training as an Ammo Helper and 4 weeks training as Ammo Storage Specialist.  He also obtained a Marksman's Badge for rifle.  Other service personnel records show that he served with the 832nd Ordnance Division at Fort Bliss Texas during this first period of service and later with the 85th Ordnance Company also at Fort Bliss.  He submitted correspondence in July 2017 arguing that he had noise exposure during this ammunition training totaling 14 weeks and also alleged that he had noise exposure while serving as range support at Fort Bliss and White sands for 2 years and requested a change in MOS to personnel specialist due to hearing damage.  

Although the April 2017 VA examiner did note the Veteran's reported history of noise exposure includes ordnance support (artillery), the rationale for the unfavorable opinion did not consider this training and his pre-personnel MOS of cook for the 832nd Ordnance Division prior to May 1960 confirmed by the service personnel records.  An adequate medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Additionally the April 2017 VA examiner failed to follow the directives of the February 2017 remand which specifically directed the examiner to any convert military audiograms dated before November 1967 from American Standard Association (ASA) to the International Standards Organization (ISO)-American National Standards Institute (ISO-ANSI) units.  The lone hearing test in the service treatment records using audiological testing other than whispered voice is the April 1966 separation examination, the findings of which yielded the following pure tone 

thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
0
15
LEFT
10
0
5
5
25


These results were simply recited by the April 2017 examiner without converting from ASA to ISO-ANSI units prior to making findings related to a claimed hearing loss disability.  ASA units are converted to ISO-ANSI units by adding 15 decibels to the finding at 500 Hz; 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz; and 5 decibels to the finding at 4000 Hz.  Without such conversion, the rationale given by the examiner of no hearing loss being present in service and regarding the lack of permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 HZ for the right and left ears is flawed.  

Consequently, the Board finds that there has not been substantial compliance with prior directives and a remand is required to obtain an addendum opinion with an adequate rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA examiner that conducted the April 2017 VA audiological examination for an addendum medical opinion. Specifically, the examiner is asked to provide a detailed rationale that considers all the relevant evidence of record.

If the VA examiner who provided the April 2017 opinion is not available, then forward the Veteran's claims file to an appropriate VA clinician to obtain a medical opinion regarding the Veteran's claim for service connection for a hearing loss and tinnitus.  The complete claims file and a copy of this remand must be made available to the reviewing clinician.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.  The examiner is asked to review the claims file and document such in a report to be placed therein.  The examiner shall include in the report consideration of the lay statements and lay history in medical reports and examinations from the Veteran as to his history of noise exposure during and after service and his symptoms to include their onset, severity, and impact on his work and daily life.  

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hearing loss is related to the Veteran's active service.  In rendering such opinion, the examiner must convert any military audiograms dated before November 1967 from ASO to ISO-ANSI units, as indicated above, specifically to include the April 1966 separation examination.  The examiner must consider the Veteran's statements as to the onset of bilateral hearing loss, the continuity of symptoms since onset, and any exposure to loud noise in service.

Additionally, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus is related to the Veteran's active service.  In providing this opinion, the examiner must consider the Veteran's statements regarding the onset of tinnitus, the continuity of symptoms since onset, and any exposure to loud noise in service.

Complete rationale must be provided for all opinions expressed.  In providing the rationale the examiner must consider the service personnel records that confirm training in handling and storing ammunition and his MOS as a Cook while serving in an Ordnance Unit prior to his MOS change to personnel specialist.  If the examiner is unable to provide any requested opinion without resorting to speculation, he/she should explain why and what, if any, additional evidence would be necessary before an opinion could be provided.

2.  After the requested development has been completed, then review and adjudicate the issues on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


